Exhibit 10.2.1

 

First Amendment

to

Highland Hospitality Corporation

Executive Deferred Compensation Plan

 

This First Amendment (the “Amendment”) made by Highland Hospitality Corporation,
a Maryland corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company sponsors the plan known as the “Highland Hospitality
Corporation Executive Deferred Compensation Plan” (the “Plan”);

 

WHEREAS, pursuant to Article VIII of the Plan, the Company retained the right to
amend the Plan; and

 

WHEREAS, resolutions were duly adopted by the Company approving this amendment
to the Plan;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2006, as
follows:

 

1.    Article III, Section 2 of the Plan is amended to read as follows:

 

  Section   2.    Participant Elective Deferrals.

 

A Participant’s Election to defer Compensation shall first be credited to the
Participant’s account in the Retirement Savings Plan up to the lesser of
(a) annual maximum amount specified in Section 402(g) of the Code (including
catch-up contributions, if any, that the Participant is eligible to make under
Section 414(g)(1)(C) of the Code) or (b) the maximum contribution otherwise
permitted under the Retirement Savings Plan for the year. Any remaining
deferrals of Compensation pursuant to such Election shall be credited to the
Participant’s Deferred Compensation Account in accordance with Section 1 above.
The Administrator shall, to the extent necessary to comply with Section 409A of
the Code with respect to Post-2004 Deferrals, ignore amendments to the
Retirement Savings Plan made after the effective date of an Employee’s Election
and may adopt such rules for determining the amount to be credited to the
Retirement Savings Plan as may be required for post-2004 Deferrals to comply
with Section 409A of the Code.

 

2.    Article III, Section 3 of the Plan is amended to read as follows:

 

  Section   3.    Company Matching Contributions.

 

(a)    Eligibility for Company Basic or Matching Contributions. A Participant
whose contributions to the Retirement Savings Plan for a Plan Year are equal to
the lesser of (a) the maximum contribution amount specified in Section 402(g) of
the Code (including catch-up contributions, if any, that the Participant is
eligible to make under Section 414(g)(1)(C) of the Code) or (b) the maximum
contribution otherwise permitted under the Retirement Savings Plan for the year,
shall be eligible to receive a Company Basic Matching Contribution and Company
Discretionary Matching Contribution, if any, for the Plan Year.

 

(b)    Amount of Company Basic Matching Contributions. The Administrator shall
credit to the Deferred Compensation Account of a Participant eligible to receive
a Company Basic Matching Contribution, an amount determined by (1) multiplying
the Participant’s Compensation (while eligible under Section 1 of Article II) by
four percent (4%) or, if less, the percentage of the Participant has elected to
defer for the Plan year, then (2) subtracting

 

-1-



--------------------------------------------------------------------------------

from the result determined in (1) above the amount of the Company’s
non-discretionary matching contribution the Participant received or is entitled
to receive under the Retirement Savings Plan for the Plan Year.

 

(c)    Company Discretionary Matching Contributions. For any Plan Year that the
Company determines to provide a discretionary matching contribution under the
Retirement Savings Plan, the Administrator shall credit to the Deferred
Compensation Account of each Participant eligible to receive a Company
Discretionary Matching Contribution, an amount determined by (1) multiplying the
Participant’s Compensation (while eligible under Section 1 of Article II) by the
percentage of Compensation considered for the discretionary matching
contribution under the Retirement Savings Plan for the Plan Year or, if less,
the percentage the Participant has elected to defer for the Plan Year, then
(2) multiplying the result in (1) above by the discretionary match percentage
under the Retirement Savings Plan for such Plan Year, the (3) subtracting from
the result determined in (2) above the Company’s discretionary matching
contribution the Participant received or is entitled to receive for such Plan
Year under the Retirement Savings Plan; provided, however, that such
discretionary matching contribution under this Plan shall be made only on behalf
of a Participant in this Plan who is eligible to share in the discretionary
matching contribution under the Retirement Savings Plan.

 

(d)    Additional Matching Contribution Rules. The Administrator shall adopt
such additional rules as may be required by Section 409A with respect to
Post-2004 Deferrals of matching contributions as the Administrator deems
necessary or appropriate to provide for the deferral of such matching
contribution in compliance with Section 409A of the Code.

 

 

3.    The   definition of “Compensation” in Article X is amended to read as
follows:

 

Compensation means for each Plan Year, a Participant’s wages, salaries, and fees
for professional services and other amounts received, without regard to whether
or not an amount is paid in cash, for personal services actually rendered in the
course of employment with the Employer. Compensation includes, but is not
limited to, commissions, compensation for services on the basis of a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits
and reimbursements or other expense allowances under a nonacccountable plan (as
described in Treasury Regulation Section 1.62-2(c)). Compensation paid or made
available shall include any Elective Deferral (as defined in Code
Section 402(g)(3)); any amount which is contributed or deferred by the Employer
at the election of the Employee and which is not includible in the gross income
of the Employee by reason of Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)
or 402(b); and amounts (other than matching contributions) deferred under this
Plan.

 

Compensation excludes the following:

 

  •  

distributions received from a plan of deferred compensation,

 

 

  •  

amounts realized from the exercise of a non-qualified stock option, when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture, or
when an Employee receives dividends or other distributions with respect to
restricted stock (or property) that are otherwise treated as Compensation,

 

 

  •  

amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option,

 

 

  •  

amounts deferred by an Employee under the terms of a non-qualified deferred
compensation plan, and

 

 

  •  

reimbursements or other expense allowances, fringe benefits (each or non cash),
moving expenses, deferred compensation (other than deferrals described in Code
Section 415(c)(3)(D) or under this Plan) and welfare benefits.

 

 

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Amendment this 12th day of
December, 2006.

 

Highland Hospitality Corporation By:  

/s/ Tracy M.J. Colden

--------------------------------------------------------------------------------

Name:  

Tracy M. J. Colden

Title:  

Executive Vice President

 

 

-3-